NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHARLES ANTHONY BROOKS,                         No. 16-17257

                Plaintiff-Appellant,            D.C. No. 5:15-cv-05237-HRL

 v.
                                                MEMORANDUM*
CHARLES EDWARDS BROOKS,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                  Howard R. Lloyd, Magistrate Judge, Presiding**

                            Submitted June 26, 2017***

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Charles Anthony Brooks appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action seeking the return of lottery tickets and

payment of alleged winnings. We have jurisdiction under 28 U.S.C. § 1291. We

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            Appellant consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a dismissal for failure to state a claim under 28 U.S.C. § 1915A.

Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011). We affirm.

      The district court properly dismissed appellant’s action because appellant

failed to allege facts sufficient to show that he was “(1) depriv[ed] of a right

secured by the Constitution and laws of the United States, and (2) that the

deprivation was committed by a person acting under color of state law.”

Chudacoff v. Univ. Med. Ctr. of S. Nev., 649 F.3d 1143, 1149 (9th Cir. 2011).

      Because we affirm on the basis of failure to state a claim, we do not consider

appellant’s contentions regarding the district court’s alternate basis for dismissal.

      AFFIRMED.




                                           2                                       16-17257